Citation Nr: 1026929	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for posttraumatic 
stress disorder (PTSD), rated as 50 percent disabling from August 
27, 2009, and as 30 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.F.


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1942 to September 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2007, the Veteran presented testimony before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the Veteran's claims file.

In a December 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision with respect 
to the denial of an increased rating for PTSD to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in November 2008, the Court vacated the Board's December 
2007 decision on this issue, and remanded the matter to the Board 
for further proceedings consistent with the joint motion of the 
parties.  The Board then remanded case for additional development 
in March 2009.  It has since returned to the Board for further 
appellate action.

During the course of his appeal, the Veteran's disability rating 
for PTSD was increased to 50 percent, effective August 27, 2009.  
This action did not satisfy the Veteran's appeal.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been 
manifested by occupational and social impairment which most 
nearly approximates reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
higher, for PTSD have been met throughout the entire rating 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 


In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in July 2005 and March 2006.  These 
letters provided appropriate notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim for 
an increased rating to include how effective dates are 
established.  They also included information on how VA determines 
the disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
Veteran.  They also informed the Veteran of the assistance that 
VA would provide to obtain evidence on his behalf, as well as 
what information and evidence must be submitted by the Veteran. 

Although the March 2006 letter was mailed after the initial 
adjudication of the claim, the Board has determined that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, the 
originating agency readjudicated the claim.  There is no reason 
to believe that the ultimate decisions of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.

The Board also notes that the Veteran's service treatment records 
have been obtained, and that the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  

As was noted in the Introduction, the Board remanded the 
Veteran's claim in March 2009.  The purpose of this remand was to 
send a letter to the Veteran requesting information on any 
outstanding medical records related to his PTSD, and to afforded 
the Veteran another VA psychiatric examination.

The record reflects that a letter requesting information 
regarding any outstanding medical records was mailed to the 
Veteran in May 2009.  The Veteran did not respond indicating that 
there were any other medical records yet to be obtained.  In 
addition, the Veteran was afforded a VA psychiatric examination 
in August 2009. Thus, all of the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance). 

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R.            § 3.102; See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected PTSD.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Veteran was granted service connection for PTSD in a May 2000 
rating decision.  A 30 percent rating was assigned, effective 
July 22, 1999.  He filed the instant claim for an increased 
rating in June 2005.  He appeals an October 2005 rating decision 
maintaining the 30 percent rating.  As noted in the Introduction, 
during the course of his appeal, the Veteran's disability rating 
for PTSD was increased to 50 percent, effective August 27, 2009.
In response to his claim for an increased rating, the Veteran was 
afforded a VA psychiatric examination in September 2005.  The 
Veteran's subjective complaints included exaggerated startle 
response, frequent nightmares, daily intrusive thoughts of 
combat, and poor sleep.  He indicated that he did not take 
medication to treat his PTSD.  With respect to his family, he 
noted that he had been married for 57 years, and divorced for 
approximately 10 years at the time of the examination.  He 
reported that he kept in touch with his sons, and while he did 
not visit them in New York City, they often visited him.  The 
Veteran also noted that he had few remaining friends due to age.  
Though he did not work anymore due to age, he stated that he had 
worked in the past as an equipment inspector, salesman, and 
security guard.  

Upon mental status examination, the Veteran was oriented in all 
spheres.  His affect was blunted and his mood was slightly 
anxious.  The Veteran's thought process was described as linear 
and goal-oriented.  The examiner also noted that the Veteran's 
impulsive anger sometimes impaired his judgment.  Moreover, the 
examiner found the Veteran's insight to be minimal due to lack of 
treatment for his PTSD.  The Veteran denied experiencing suicidal 
or homicidal ideation.  The examiner concluded by assigning the 
Veteran a Global Assessment of Functioning (GAF) score of 42.  He 
determined that the Veteran's PTSD symptoms have moderately 
affected the Veteran's life, as it has affected his mood, his 
enjoyment of life, and when he was working, it would have likely 
affected him occupationally.  However, the examiner did point out 
the Veteran had a long-term marriage and used to participate in 
recreational activities but is now limited due to his age.

During the Veteran's April 2007 Board hearing, he testified that 
he experienced nightmares and lost sleep.  He indicated that his 
symptoms bothered him when he was working, though he never 
stopped working due to his PTSD.  He also reported that he did 
not experience homicidal or suicidal thoughts.  The Veteran's ex-
wife discussed his symptoms of agitation.  She did indicate that 
the Veteran's social life was "okay."

The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran reported that he reconnected with his 
ex-wife and was living with her.  He reported that he had one son 
who no longer lived with him, and another son who was deceased.  
With respect to social activities, the Veteran noted that he had 
very few friends still living.  He indicated that a few friends 
live in his neighborhood, and that he regularly attended a senior 
center in Phoenix.  Upon psychiatric evaluation, the Veteran was 
neatly groomed and appropriately dressed.  His psychomotor 
activity and speech were unremarkable.  His mood was described as 
anxious, depression, and dysphoric.  The examiner also noted that 
the Veteran was oriented to person, time, and place.  There were 
no delusions reported, and judgment was described as good.  The 
Veteran described symptoms such as disturbed sleep, nightmares, 
irritability, exaggerated start response, hypervigilance, and 
anger.  He denied experiencing panic attacks, suicidal or 
homicidal thoughts, or episodes of violence.  The examiner 
indicated that the Veteran was able to maintain minimal personal 
hygiene and did not have problems with the activities of daily 
living.  The Veteran's remote and immediate memory were intact, 
while recent memory was mildly impaired.

The examiner concluded by assigning a GAF score of 36.  She found 
that the Veteran was totally preoccupied with his World War II 
experiences, and that his multiple PTSD symptoms have affected 
his marriage and continue to affect his sleep and daytime 
functioning.  She indicated that the Veteran is totally and 
permanently unemployable, but that his was due to his advanced 
age and physical problems.

After careful consideration, the Board has determined that the 
Veteran is entitled to a 50 percent disability rating for PTSD 
for the entire period of this claim, as the impairment from the 
Veteran's PTSD more nearly approximates the reduced reliability 
and productivity contemplated by a 50 percent disability rating 
than the occasional decrease in work efficiency and inability to 
perform occupational tasks contemplated by a 30 percent rating.  
In this regard, the Board notes that the Veteran's VA examination 
reports indicate that he experiences sleep disturbance, 
hypervigilance, intrusive thoughts, some impaired impulse 
control, and irritability.  These symptoms have affected his 
ability to maintain effective work and social relationships.

With respect to the period prior to August 27, 2009, the Board 
notes that the symptomatology which supports a 50 percent 
disability rating for the period subsequent to this date was also 
present for the entirety of the period on appeal.  
The VA examination from 2005 establishes that the Veteran has 
suffered from PTSD productive of nightmares, irritability and 
impaired impulse control social and occupational impairment.  
Moreover, the Board notes that the 2006 VA examiner specifically 
found that the Veteran's PTSD had moderately affected the 
Veteran's life, as it has affected his mood, his enjoyment of 
life, and would have likely affected him occupationally, as is 
contemplated by the 50 percent disability rating.  Accordingly, 
the Board has determined that a 50 percent rating is also in 
order for the rating period prior to August 27, 2009.

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
deficiencies in most areas contemplated by a 70 percent rating.  
While VA examiners have noted impaired impulse control, the 
Veteran has denied experiencing symptoms of panic attacks, 
delusions and suicidal ideation, and none of the other symptoms 
associated with a rating in excess of 50 percent has been found.  
The Board further notes that the evidence indicates that the 
Veteran maintained a relationship with his wife for 57 years, and 
they recently reunited, so it cannot be said that he is unable to 
establish and maintain effective relationships.  Moreover, the 
Veteran still participates in some activities at a recreational 
center.  With respect to the Veteran's PTSD and his ability to 
work, the Board emphasizes the specific findings of the 2005 and 
2009 VA examiner indicating moderate loss of productivity and 
functioning, but not deficiencies in most areas.  As noted above, 
while the 2009 VA examiner determined that the Veteran was unable 
to gain employment, she attributed his unemployability to his age 
and physical condition, and not to his PTSD.

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  As noted above, the 
Veteran has been assigned GAF scores of 42 and 36.  The GAF score 
is based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 31-40 represents "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood."  The GAF 
scores do not correlate to any specific rating.  The Board finds 
that the assigned GAF scores reflecting moderate to serious 
symptoms are consistent with the decision to assign a 50 percent 
rating.  To the extent that the GAF scores suggest a greater 
degree of impairment than that recognized by a 50 percent rating, 
the Board has found the examination findings and the actual 
assessments of the Veteran's occupational and social functioning 
to be more probative.  

In sum, the preponderance of the evidence establishes that the 
social and occupational impairment from the Veteran's PTSD most 
nearly approximates occupational and social impairment with 
reduced reliability and productivity.  Accordingly, the Board 
concludes that the Veteran is entitled to a 50 percent rating, 
but not higher, for the entire rating period on appeal.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

PTSD warrants a disability rating of 50 percent throughout the 
entire period on appeal; the benefit sought on appeal is granted 
to this extent and subject to the criteria governing the award of 
monetary benefits. 

Entiitlement to a disability rating greater than 50 percent for 
PTSD is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


